Per Curiam.

If the facts stated in the indictment constitute any crime at common law, it is forgery ; but there is not the necessary technical precision in the indictment to support a conviction of forgery, and judgment must be arrested.
Note. — Sedgwick J., when delivering his opinion, said that, soon after he had arrived at home, after the last term, when this question was broke, he received an anonymous letter, which was post-marked as from Boston, and which, after expressing much respect for his person and character, entered into an argument relative to the question now decided by the Court. He regretted that this letter was either lost or mislaid. He still thought it right to declare that such an address, under such circumstances, was not only improper and indecorous, but highly criminal; and he hoped that this public declaration would be sufficient to prevent, in future, any such indecent and offensive applications.